Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Status of Claims
No claims have been amended.
Claim 30 has been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 29 and 31 – 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
First, the Examiner adopts and incorporates the Patent Trial and Appeal Board’s decision mailed on March 29, 2021.
With that said, the claim recites creating a profile and storing the profile; receiving a report from a user; generating a report code for the report; passing a physical representation of the code from one user to another; associating the report code with the profile; receiving an approval or rejection of the report; publishing the report if an approval is received.  Claim 15 recites similar feature in addition to scanning for preselected keywords; tabulating the number of occurrences of the keywords; and calculating a score based on an algorithm that uses the tabulated number of occurrences.  The invention is directed towards the abstract idea of fraud detection, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind through the aid of pen and paper, e.g., providing a first user submitted information from a second user, recording the submitted information and associating it with an identifier/identification information that corresponds to the submitted information, and having the first user approve or disapprove the information in order to determine if it should be published.  The claimed invention requires a significant reliance on human involvement and decision making.
The limitations of creating a profile and storing the profile; receiving a report from a user; generating a report code for the report; passing a physical representation of the code from one user to another; associating the report code with the profile; receiving an approval or rejection of the report; publishing the report if an approval is received; Claim 15 further recites similar feature in addition to scanning for preselected keywords; tabulating the number of occurrences of the keywords; and calculating a score based on an algorithm that uses the tabulated number of occurrences (i.e. additional steps that describe the analysis that a human can perform to allow the human decide whether or not the review should be published), are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic processor and generic electronic device for scanning a barcode.  That is, other than reciting a generic processor and generic electronic device for scanning a barcode nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the aforementioned generic processor and generic electronic device for scanning a barcode in the context of this claim encompasses the user manually creates a profile, receives a report from another user, generates a report code for the report, passes a physical representation of the report code (for example, a piece of paper with the code printed on it), associates the code to the report; receives an approval or rejection from a user; publishes the report if an approval is received and, with regards to claim 15, counts the number of times a keywords appear and calculates a score based on the number of times the keywords appeared.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic processor and generic electronic device for scanning a barcode, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a generic processor and generic electronic device for scanning a barcode to perform the aforementioned steps that can be manually performed by a human. The generic processor and generic electronic device for scanning a barcode in the steps are recited at a high-level of generality (i.e., as a generic processor can perform the insignificant extra solution steps of communicating information and displaying (publishing) information (See MPEP 2106.05(g) while also reciting that the a generic processor are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor.  Additionally, although the claims recite the use of an electronic device to scan the barcode, the Examiner asserts that this has been recited at a high level of generality as it simply recites a generic electronic device of some sort to perform the generic function of scanning a barcode, which requires significant human involvement as it requires a first human to pass the physical representation to a second human so as to allow for the barcode to be scanned by the generic electronic device.  The generic electronic device is doing nothing more than what is akin to a human looking at an identification number and retrieving the information that corresponds to the identification number, e.g., looking up the call number of a book in a card catalog system in order to retrieve the information associated with the call number.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processor to perform creating a profile and storing the profile; receiving a report from a user; generating a report code for the report; passing a physical representation of the code from one user to another; associating the report code with the profile; receiving an approval or rejection of the report; publishing the report if an approval is received; Claim 15 further recites similar feature in addition to scanning for preselected keywords; tabulating the number of occurrences of the keywords; and calculating a score based on an algorithm that uses the tabulated number of occurrences (i.e. additional steps that describe the analysis that a human can perform to allow the human decide whether or not the review should be published) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards simply deleting information.
Claim 3 is directed towards storing information (insignificant activity) and associating information with one another.
Claim 4 is directed towards the rules for determining whether to publish information or not based on human judgement.
Claim 5 is directed towards describing human activity, in this case, creating a profile based on information about a user.
Claim 6 is directed to storing information.
Claim 7 is directed to the rules describing how a human could handle human reviewed information, in this case, flagging information based on a set of criteria.
Claim 8 is directed to concepts similar to claims 2 and 7.
Claim 9 recites concepts similar to above, but simply reciting other actions that can be taken, however, the actions are based on the same fact pattern discussed above.
Claim 10 is directed towards providing a notification based on an event, which is an activity that can be performed by a human.
Claim 11, similar to claim 9, recites concepts similar to what has been discussed above.
Claims 12 – 14 are directed towards steps that can be performed by a human, in this case, looking for information, counting, and performing a mathematical calculation based on the aforementioned steps.
Claims 16 – 18 and 20 recite concepts similar to what has been discussed above.
Claim 19 is descriptive language describing entities/humans.
Claim 22, 23 is describing what the physical representation is, i.e. a photograph or anything that is human perceptible that is written or spoken.
Claim 24 explicitly recites a human activity.
Claim 25 recites concepts similar to what has been discussed above.
Claim 26 recites concepts similar to what has been discussed above.
Claim 27 recites an insignificant activity being performed by a generic device.
Claims 28, 29 is describing that one human does not provide identification information of themselves to another human.
Claims 31 – 33 recites concepts similar to what has been discussed above.
Claim 24 recites a human activity.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for identifying fraudulent activity.  The claim is not patent eligible.
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive.
Rejection under 35 USC 101
The applicant argues the Examiners statement that the claimed invention is directed to the abstract idea of fraud detection is incorrect because the term “fraud” is not used in the claim or in the specification and that the specification discloses “rate or comment on a stranger.”
However, the Examiner respectfully disagrees.
Upon review of the specification, as a whole, although the term “fraud” is not used, it is clear that the invention is directed towards fraud detection and that the purpose of rating or commenting on a stranger using crowdsourcing is in order to detect fraud.  The specification discloses that crowdsourcing is being used in order to allow other users to rate or review on another user to determine if the other user is who they say they are.  For example, ¶ 3 provides the example of using the reviews and rating in order to provide testimonials of a co-worker in LinkIn® and ¶ 5 discloses that the reviews and ratings in order inform other users whether the crowd acknowledges the goodness and good deeds of people.  Further, upon further review of the specification, the reason crowdsourcing is being used is to provide a consensus about the trustworthiness (¶ 29 of applicant’s specification) of the subject of the review, i.e. utilizing quantity of reviews in order confirm the trustworthiness of the subject.  In other words, the disclosed invention is directed towards utilizing crowdsourcing to allow users of the system and method to identify untrustworthy entities, i.e. detect entities who are fraudulent because they cannot be trusted.  Although the specification provides various examples of how the claimed invention can be used, the Examiner asserts that the specification has provided a wide range of non-limiting examples and, therefore, in the broadest reasonable interpretation, the claimed invention would also encompass the abstract idea of fraud detection since, for example, a subject of a review may provide a resume about their experience and the crowd will be used to confirm the information in the resume in order to determine the trustworthiness of the subject.  The specification further states that the purpose of collecting and publishing information about entities is to determine the goodness of the entities, i.e. determine which entities are trustworthy, good, nice, and the like from those that are untrustworthy, fake/fraud, bad, and the like.
With regards to the argument to the argument starting on the last paragraph of page 10, the Examiner asserts that this is similar to Content Extraction and Transmission v Wells Fargo, where the courts found that the utilization of a scanner is no different than a bank teller looking at and extracting information and that the recitation of a scanner to scan information and convert it to data is simply the recitation of generic technology and applying it to the abstract idea, not improving upon the scanner itself, and performing functions that a bank teller can perform.  
Additionally, although the claims recite the use of an electronic device to scan the barcode, the Examiner asserts that this has been recited at a high level of generality as it simply recites a generic electronic device of some sort to perform the generic function of scanning a barcode, which requires significant human involvement as it requires a first human to pass the physical representation to a second human so as to allow for the barcode to be scanned by the generic electronic device.  The generic electronic device is doing nothing more than what is akin to a human looking at an identification number and retrieving the information that corresponds to the identification number.  Moreover, the use of the processor is no different than a human writing down information using pen and paper and simply reciting a generic processor and applying it to this concept is insufficient to overcoming the rejection as simply stating that a generic processor is receiving and associating information is not an improvement to the processor itself, but, again, simply directed towards a human writing down information using pen and paper.  Moreover, similar to what was stated above, the applicant explicitly argues that significant human involvement is involved since it is up to the human to choose whether or not to provide a report code and, therefore, the generic computing device is simply serving to receive, store, and present information for a user to decide what to do with the information (Page 11 last paragraph – Page 12).
The Examiner asserts that there is no problem being resolved in the technology as the generic computer is not making a decision because the decisions and actions are being performed by humans and the generic computer simply serves the purpose of communicating, storing, and providing information to the humans.  Further, there is no improvement to the functioning of the computer since, again, it is up to humans to make the various determinations and the computer is simply being used by humans to communicate and decide what information to communicate to other humans.  The invention is not directed towards the computer improving upon how is authenticated, how information is managed and stored (i.e. does not rise to the same level as Enfish, wherein Enfish was specifically directed towards improving how information is stored and managed in a database and improving upon existing storage and management technologies), or how information is being communicated for the reasons discussed above.
Further still, the applicant’s reliance on the recited court decisions are not applicable as the instant invention does not include the specific additional elements that were found to be patent eligible since, again, the claimed invention of the instant invention is simply using a generic computer and applying it to the abstract idea while heavily relying on humans to make decisions and provide the necessary information so that the computer can simply perform the insignificant extra solution activities of communicating, storing, and providing information (See MPEP § 2106.05(g)).  With regards to the applicant’s reliance on PTAB decisions, the Examiner asserts that the applicant’s reliance suffers from the same issues discussed above with regards to their reliance on court cases and, additionally, PTAB decisions are not precedential decisions.
Finally, with regards to the applicant’s reliance on Berkheimer, the Examiner asserts that an analysis or statement that the additional elements pertaining to the abstract idea are well-understood, routine, and conventional was not made.  As was explained in the rejection, the Examiner is relying on MPEP § 2106.05(f) and § 2106.05(g) and not MPEP § 2106.05(d), wherein §2106.05(d) is directed towards Berkheimer footnote 83, while footnote 82 is directed towards § 2106.05(g).  The Examiner further referred to Page 16 of the October 2019 PEG memorandum.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/4/2022